Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed October 26, 2020 are pending in which claims 1 and 18-19 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of continuation of Application 14/949,706 filed 11/23/2015 (Now Patent No. 10,817,555). 

Claim objection
Claim 15 is objected to because the claim contains limitation of independent claim 1.  Examiner for examining the claim 15 did not consider those limitations which were in claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cameron et al. United States Patent Publication No. 2002/0129027.

As per claim 1:
Cameron et al. teach a computer-implemented method, comprising: 
determining, by a computer system, that a condition is met, wherein the condition is associated with presence of a device capable of wireless transmission (Par. 47:  The wireless device is capable to perform wireless transmission and Internet transmission through mobile device (wireless device); and 
causing, by the computer system, a first connectivity to be unavailable to a client, 
wherein the first connectivity is associated with the computer system, and the client is external to the computer system(Par. 48:  The wireless device (client) which is external device can make connection while the network is unavailable.  The request of communication over unavailable network would be handle by the request handler module of the device and the request can be transmitted in a sequence of generation order which is prioritized by the client or any other sequence).  

As per claim 2:
Cameron et al. teach a method, 
wherein determining that a condition is met comprises determining, by the computer system, that a second connectivity is available(Par. 55:  The wireless translated requests can be provided over the second network by utilizing Java database connectivity (JDBC).  

As per claim 4:
Cameron et al. teach a method,
wherein determining that the second connectivity is available comprises establishing, by the computer system, a connectivity with a wireless network, wherein the wireless network is associated with the device(Par. 38 and 62: (The network includes a first and a second network which both networks include communication over the Internet (Par. 38)) and (The administrator client which can be a computer capable to establish a communication link with the server over the second network (Par. 62))).  

As per claim 5:
Cameron et al. teach a method,
wherein determining that the second connectivity is available comprises receiving, by the computer system, an internet protocol address, wherein the internet protocol address is associated with the second connectivity, and the second connectivity is associated with the device (Par. 38 and 62: (The method provides network which includes first network and second network and both have Internet connectivity which allows the wireless device to communicate and  access Internet through first and second networks and after reestablishing a communication link with the server over the second network which is the Internet, a URL may be entered in the browser of the administrator client to initiate interfacing with the server).  

As per claim 6:
Cameron et al. teach a method,
wherein determining that the second connectivity is available comprises authenticating successfully, by the computer system, with the device(Par. 33 and 62: (the login information which includes a user ID, a user name, a login password, a biological scanner and/or any other similar mechanism to authenticate and obtain the identification of the user (Par. 33)) and (after reestablishing a communication link with the server over the second network which is the Internet (Par. 62))).  

As per claim 7:
Cameron et al. teach a method,
wherein determining that the second connectivity is available comprises in relation to a request, receiving, by the computer system, an indication of success via the second connectivity(Par. 52-53:  The mediator module, the response handler module, and database would operate within separate servers to communicate with the second network which provide access to the database over second network).  

As per claim 8:
Cameron et al. teach a method,
wherein receiving the indication of success comprises receiving, by the computer system, a status code indicating success from a server available on the World Wide Web, wherein the status code is associated with the Hypertext Transfer Protocol (Par. 41:  The Java 2 Platform, Micro Edition (J2ME) platform operating in the mobile communication device  may include two layers, namely, a Connected Limited Device Configuration (CLDC) layer and a Profile layer. The CLDC layer specifies basic communication protocols, such as, for example hypertext transfer protocol (HTTP)).  

As per claim 9:
Cameron et al. teach a method, further comprising: 
receiving, by the computer system, information from a user(Par. 34); 
storing, by the computer system, the information(Par. 26); and 
wherein determining that the condition is met comprises determining, by the computer system, that the condition is met based on at least the information(Par. 46 and 75).  

As per claim 10:
Cameron et al. teach a method, 
wherein determining that the condition is met comprises determining, by the computer system, that a connectivity is available based on at least the information(Par. 33 and 64).  

As per claim 11:
Cameron et al. teach a method, 
wherein determining the second connectivity is available comprises(Par. 64):
sending, by the computer system, one or more requests(Par. 22); 
in relation to the one or more requests, receiving, by the computer system, one or more responses, wherein the one or more responses are associated with a wireless network (Par. 38:  The wireless device communicating over first and second network with at least one wireless communication channel); and in 
relation to receiving the response, associating, by the computer system, with the wireless network(Par. 47:  The list of instantiated request handlers may be buffered and corresponding requests may be transmitted over the network. Transmission over the network may include wireless transmission and Internet transmission from a mobile communication device that is a wireless device).  

As per claim 12:
Cameron et al. teach a method, further comprising: 
wherein the one or more requests comprise an authentication request, and the one or more responses comprise an authentication response(Par. 33: The login information which includes a user ID, a user name, a login password, a biological scanner and/or any other similar mechanism to authenticate and obtain the identification of the user); and 
wherein associating with the wireless network comprises in relation to sending an associating request, receiving, by the computer system, an association response, wherein the association request and the association response are associated with the wireless network (Par. 22-23: The mobile device is capable to send and receive information over the network in which the mobile communication device is a wireless communication device, such as, a wireless phone. The mobile communication device communicates over the network via a telecom gateway which is a well-known device that may include an antenna for wireless communication with wireless devices. The telecom gateway also preferably includes an interconnection to the remainder of the network).  

As per claim 13:
Cameron et al. teach a method, further comprising: 
in relation to determining that the second connectivity is unavailable, causing, by the computer system, a third connectivity to be available to the client, wherein the third connectivity is associated with the computer system (Par. 48: When the communication over the network is not available the request module buffers the requests and when the communication over the network is reestablished the request handler module transmit the request in sequence of generation order, a priority sequence established by the user, or any other sequence to the server).  



Cameron et al. teach a method, 
wherein determining that a condition is met comprises in relation to determining that a second connectivity is available, determining, by the computer system, that a network is available to the client, wherein the second connectivity is associated with the network (Par. 38: The network includes first network and second network which provide communication link between the mobile communication device and the server. The availability of the communications between the mobile communication device and the server happens over a wireless communication network and the Internet).  

As per claim 15:
Cameron et al. teach a method, further comprising: 
receiving, by the computer system, information from the client(Par. 34: The server receives a request from the user of mobile communication device); and 
wherein determining that a condition is met comprises in relation to determining that a second connectivity is available, determining, by the computer system, that a network is available to the client based on the information, wherein the information comprises an indication of the network (Par. 38: The network includes first network and second network which provide communication link between the mobile communication device and the server. The availability of the communications between the mobile communication device and the server happens over a wireless communication network and the Internet).  



Cameron et al. teach a system, 
a processor(Par. 40); and 
a memory communicatively coupled to the processor when the system is operational, the memory bearing processor-executable instructions that, when executed on the system (Par. 36 and 40), 
cause the system to at least: 
determine that a connectivity is available(Par. 55:  The wireless translated requests can be provided over the second network by utilizing Java database connectivity (JDBC); and 
cause another connectivity to be unavailable, wherein the other connectivity is associated with the system(Par. 48:  The wireless device (client) which is external device can make connection while the network is unavailable.  The request of communication over unavailable network would be handle by the request handler module of the device and the request can be transmitted in a sequence of generation order which is prioritized by the client or any other sequence).  

As per claim 19:
Cameron et al. teach a system, 
A non-transitory computer-readable storage medium bearing computer-readable instructions that, when executed on a computer (Par. 26), 
cause the computer to perform operations comprising: 
d68Docket No.: CHOW-0023-CONdetermining that a network or connection is available(Par. 55:  The wireless translated requests can be provided over the second network by utilizing Java database connectivity (JDBC); and 
causing another network or connection to be unavailable, wherein the other network or connection is associated with the computer(Par. 48:  The wireless device (client) which is external device can make connection while the network is unavailable.  The request of communication over unavailable network would be handle by the request handler module of the device and the request can be transmitted in a sequence of generation order which is prioritized by the client or any other sequence).  

As per claim 20:
Cameron et al. teach a method/system comprising: 
receiving a request via a third network or connection(Par. 34:  The server receives a request, the request is used to access the database and identify hotspot information addressed to the user of the mobile communication device generating the request); and 
in relation to receiving the request, causing the other network or connection to be available(Par. 38: The network includes first network and second network which provide communication link between the mobile communication device and the server. The availability of the communications between the mobile communication device and the server happens over a wireless communication network and the Internet).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Cameron et al. United States Patent Publication No. 2002/0129027 as applied to claims 1-2, 4-15, and 18-20 in view of Gubler United State Patent Publication No. 2014/0026188.

As per claim 3:
Cameron et al. do not explicitly disclose for the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off.  However, Gubler teaches a method, 
wherein causing the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off (Gubler Par. 68:  The security application of electronic device shut-down the electronic device (computer) if the connection of wireless device becomes unavailable).


Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Cameron et al. to have the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Cameron et al. and Gubler before him/her, to modify the system of Cameron et al. to include the connectivity to be unavailable comprises causing, by the computer system, the computer system to turn off of Gubler, since it is suggested by Gubler such that, the method provides a technique that allows that if the communication of wireless device failed to access to one or more component of the device automatically the security device disable the wireless device (Gubler Par. 7).

Allowable Subject matter
	Claim 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 17 is objected to because of their dependency to objected claim 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim United States Patent No. 10,430,899, 
Scherzer et al. United States Patent Publication No. 2012/0196644,
Rehman et al. United States Patent Publication No. 2006/0004927,

Shiffert et al. United States Patent Publication No. 2016/0203522.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157